Citation Nr: 1614037	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), previously rated as panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977, from June 1980 to November 1981 and from August 2004 to January 2006.  He had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

In July 2015, the Board remanded the claim to provide the Veteran with a new VA examination.  The Board finds that the November 2015 examination report is adequate and provides the information necessary to fully evaluate the claim without prejudice to the Veteran.  Therefore, a new remand is not necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by frequent panic attacks, chronic sleep impairment, hypervigilance, irritability, mild memory loss, difficulty concentrating and disturbances in motivation and mood; more severe symptoms such as obsessive rituals, illogical or irrelevant speech, spatial disorientation and suicidal or homicidal ideation were not shown; total occupational and social impairment was not shown.





CONCLUSION OF LAW

The criteria for an initial rating of 50 percent (but no higher) for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 
Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in November 2008 prior to the initial rating decision in April 2009.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The November 2009 SOC provided the Veteran with the relevant rating criteria for PTSD and he was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records and VA treatment records were associated with the electronic claims file.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim. 

In addition, the Veteran was afforded appropriate VA examinations.  The examiners who conducted the February 2009, July 2011, June 2014 and November 2015 examinations had access to and reviewed the evidence in the claims file, recorded the Veteran's subjective complaints, and provided the information necessary to assess the severity of the Veteran's PTSD symptoms.  The examination reports were thorough and sufficiently detailed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).
In November 2008, the Veteran filed a claim for service connection for PTSD.  He underwent a VA examination in February 2009.  The Veteran indicated having a panic attack once or twice a week and taking medication whenever he started to feel anxious.  He indicated that he slept pretty well, but 2 or 3 times a month he would have a bad dream and have trouble getting to sleep again.  He reported some irritability and anger outbursts toward his supervisor at work, his children and while driving.  The examiner noted low-grade depressed mood with anhedonia, feelings of guilt, fatigue, reduced concentration and reduced sexual desire.  A GAF score of 60 was assigned.

In an April 2009 rating decision, the RO granted service connection for panic disorder without agoraphobia (claimed as PTSD) because service treatment records showed treatment for panic attacks while in service.  

In July 2009, the Veteran disagreed with the initial 30 percent evaluation assigned for his psychiatric disability.  He stated he was having panic attacks at least three times a month, severe mood swings and had recently been put on anti-anxiety medication.

In a March 2010 Mental Health Attending Note, it was reported that the Veteran indicated he was having to take medications more frequently in order to keep functioning through the day giving his panic attacks.  He reported frequent nightmares.  He indicated feeling anxious about the future and indicated his sleep was impaired to the extent that he felt tired in the morning when he woke.  Diagnoses of PTSD and panic disorder without agoraphobia were rendered.

A statement submitted by a Dr. S.M. in October 2010 indicated the Veteran was being treated for PTSD and panic disorder which was "severe with frequent flare-ups in spite of being on medications."  It was also indicated the Veteran had sleep apnea requiring the use of a CPAP machine; however, the Veteran could not use the CPAP machine because it triggered severe panic attacks that kept him from sleeping.

In July 2011, the Veteran underwent a QTC examination with a licensed psychologist.  The Veteran described his symptoms as including repetitive dreams of being unprotected while rockets fired overhead, hypervigilance, sleep disturbance, and anxiety when talking about his wartime experiences.  He indicated increased anxiety in social situations that sometimes led to crying and reported waking up from dreams "4 times a week."  The practitioner also noted difficulty maintaining effective family role functioning as reflected by a failed marriage since returning from deployment.  The examiner assigned a GAF score of 61.

In April 2012, the RO continued the 30 percent rating for PTSD, previously evaluated as panic disorder without agoraphobia.

In June 2014, the Veteran underwent another VA examination.  The Veteran indicated experiencing sleep disturbance caused by dreams and by waking up with excessive worry.  In addition, he reported feeling irritable on a consistent basis and that driving in traffic caused shortness of breath.  The examiner also indicated the Veteran experienced hypervigilance and problems with concentration.

At his May 2015 hearing before the Board, the Veteran indicated he felt his symptoms were worse than reflected in the June 2014 examination report.  He stated that he often had anxiety attacks and had experienced two already that day.  He indicated he would have attacks two or three times a week depending on the situation.  He took medication to control his symptoms.  He also reported memory loss and that he had trouble remembering what he read and assignments for the classes he was taking while working toward his Associates degree.  He indicated having nightmares and continual problems sleeping.  He also reported that his relationship with his family was not good and that because of his anger he "ran everybody off" and isolated in his home studying for classes and watching TV.  He indicated leaving his house for school and then returning; he stated he had no social life and that depression was his worst symptom.

In July 2015, the Board remanded the claim for a new VA examination on account of the Veteran's hearing testimony.

In November 2015, the Veteran underwent another examination.  Depressed mood, anxiety, chronic sleep impairment and mild memory loss were noted as symptoms.  The Veteran indicated difficulty concentrating.  He indicated he had a panic attack that morning and experienced at least two a day at minimum.  He indicated taking medication when he would feel as though he could not breathe.  The Veteran indicated feeling depressed and that he had "no emotions, no goals." He indicated he would hear things outside his window or in the closet and would check to find nothing there.  He indicated he had been hypervigilant since returning from deployment.  The Veteran denied suicidal and homicidal thoughts.  It was noted his affect was appropriate to the content of the discussion in both intensity and direction.  His thought processes were clear, logical, linear, coherent and goal directed.  He made appropriate eye contact and was cooperative.  It was noted that his speech was of normal rate and flow and the examiner did not note impairment of thought process or communication.

Overall, although the evidence reflects that the Veteran's main symptoms of anxiety, mild memory loss, depressed mood and chronic sleep impairment are contemplated by a 30 percent disability rating, the Board finds that any doubt can be resolved in the Veteran's favor to grant a 50 percent disability rating for service-connected PTSD throughout the appeals period on account of recurrent panic attacks occurring at least once a week and sometimes multiple times daily and evidence reflecting disturbances in motivation and mood.  Importantly, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Along with this, after consideration of the evidence, any reasonable doubt remaining must be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The record, however, does not support a showing of entitlement to a rating in excess of 50 percent.  Specifically absent from the record are more severe psychotic symptoms that evidence disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations,  active suicidal or homicidal ideation, obsessional rituals and illogical speech would be examples of such symptoms.  At each examination, the Veteran was always seen to be alert and aware of his surroundings.  Objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically. Based on the absence of such severe symptoms, the Board finds a 70 percent disability rating is not warranted.  By the same token, a 100 percent disability rating is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

Based on the foregoing, the Board will resolve reasonable doubt in the Veteran's favor and grant an initial rating of 50 percent (but no higher) for service-connected PTSD.

III.  Extraschedular Considerations

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2015).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  At the time of the November 2015 VA examination, the Veteran was working toward his Associates Degree in Geology which he expects to receive in Fall 2016.  There is no evidence of record that if the Veteran sought a job he would be unable to sustain and follow substantially gainful employment at this time.  Based on this, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record. 


ORDER

An initial rating of 50 percent, but no higher, for service-connected PTSD is granted, subject to regulations governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


